Order denying appellant’s motion to require the complaint to be made more definite and certain and to strike out certain parts thereof modified so as to provide that the motion is granted to the extent of striking out paragraphs 38, 39, 40, 69, 70 and 71; of striking from paragraphs 21 and 54, respectively, the words following “ aforesaid mortgage,” and that in all other respects the motion is denied. As so modified, the order is affirmed, without costs, and appellant is permitted to serve an answer within fifteen days from the entry of the order hereon. No opinion. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.